853 F.2d 927
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.NATIONAL LABOR RELATIONS BOARD, Petitioner,v.BINNEY'S CASTING COMPANY JUMBO DIVISION, Respondent.
No. 88-5355.
United States Court of Appeals, Sixth Circuit.
Aug. 5, 1988.

Before LIVELY, MERRITT and KRUPANSKY, Circuit Judges.


1
JUDGMENT ENFORCING AN ORDER OF THE NATIONAL LABOR RELATIONS BOARD


2
This cause was submitted upon the application of the National Labor Relations Board for summary entry of a judgment against Respondent, Binney's Casting Company Jumbo Division, Toledo, Ohio, its officers, agents, successors, and assigns, enforcing its order dated 25 September 1987, in Case No. 8-CA-18180, and the respondent not objecting to the same, it is hereby


3
ORDERED AND ADJUDGED by the Court that the Respondent, Binney's Casting Company Jumbo Division, Toledo, Ohio, its officers, agents, successors, and assigns, shall:

1. Cease and desist from

4
(a) Discharging employees because they had become union members and engaged in union activities and/or because they had engaged in protected, concerted activities for their mutual aid and protection.


5
(b) Promising employees to reinstate fringe benefits previously withdrawn if they abandoned their efforts to seek union representation.


6
(c) Creating an impression of surveillance of employees' union activities.


7
(d) Interrogating employees by asking an employee why the employee wanted a union and the Union's identity.


8
(e) Unlawfully soliciting employee grievances in an effort to dissuade them from supporting the Union.


9
(f) Threatening employees by telling an employee that he should cease engaging in union organizational activities.


10
(g) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act.


11
2. Take the following affirmative action necessary to effectuate the policies of the Act.


12
(a) Offer Ronald C. Clark, David Frank, Frankie H. Hunt, Robert A. Reynolds Sr., and Robert T. Staifer Jr. immediate and full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed, and make them whole for any loss of earnings and other benefits suffered as a result of the discrimination against them, in the manner set forth in the remedy section of the Board's Decision.


13
(b) Remove from its files any reference to the unlawful discharges of the above employees, and notify them in writing that this has been done and that the discharges will not be used against them in any way.


14
(c) Preserve and, on request, make available to the Board or its agents for examination and copying, all payroll records, social security payment records, timecards, personnel records and reports, and all other records necessary to analyze the amount of backpay due under the terms of this Judgment.


15
(d) Post at its Toledo, Ohio facility copies of the attached notice marked "Appendix."    Copies of the notice, on forms provided by the Regional Director for Region 8, after being signed by the Respondent's authorized representative, shall be posted by the Respondent immediately upon receipt and maintained for 60 consecutive days in conspicuous places including all places where notices to employees are customarily posted.  Reasonable steps shall be taken by the Respondent to ensure that the notices are not altered, defaced, or covered by any other material.


16
(e) Notify the Regional Director in writing within 20 days from the date of this Judgment what steps the Respondent has taken to comply.

ATTACHMENT
APPENDIX
NOTICE TO EMPLOYEES

17
POSTED PURSUANT TO A JUDGMENT OF THE UNITED STATES

COURT OF APPEALS ENFORCING AN ORDER OF THE
NATIONAL LABOR RELATIONS BOARD
An Agency of the United States Government

18
The National Labor Relations Board has found that we violated the National Labor Relations Act and has ordered us to post and abide by this notice.


19
WE WILL NOT discharge you because you become union members and engage in union activities and/or because you engage in protected, concerted activities for your mutual aid and protection.


20
WE WILL NOT promise to reinstate your fringe benefits previously withdrawn if you abandon your efforts to seek union representation.


21
WE WILL NOT create an impression of surveillance of your union activities.


22
WE WILL NOT interrogate you about why you want a union and the Union's identity.


23
WE WILL NOT solicit your grievances in an effort to dissuade you from supporting the Union.


24
WE WILL NOT threaten you by telling you to cease engaging in union organizational activities.


25
WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act.


26
WE WILL offer Ronald C. Clark, David Frank, Frankie H. Hunt, Robert A. Reynolds Sr., and Robert T. Staifer Jr. immediate and full reinstatement to their former jobs or, if those jobs no longer exist, to substantially equivalent positions, without prejudice to their seniority or any other rights or privileges previously enjoyed and WE WILL make them whole for any loss of earnings and other benefits resulting from their discharge, less any net interim earnings, plus interest.


27
WE WILL notify each of them that we have removed from our files any reference to his discharge and that the discharge will not be used against him in any way.

BINNEY'S CASTING COMPANY
JUMBO DIVISION

28
(Employer)


29
Dated __________ By ______________________________


30
(Representative) (Title)


31
This is an official notice and must not be defaced by anyone.


32
This notice must remain posted for 60 consecutive days from the date of posting and must not be altered, defaced, or covered by any other material.  Any questions concerning this notice or compliance with its provisions may be directed to the Board's Office, Anthony J. Celebrezze Federal Building, 1240 E. 9th Street, Room 1695, Cleveland, Ohio 44199, Telephone 216-522-3733.